Lumpkin, J.
The declaration, with or without the amendment, set forth a cause of action, and it was therefore error to dismiss the action on general demurrer. Judgment reversed.
Defendants demurred upon the ground, that plaintiff’s cause of action, if any exists, is not sufficiently, plainly and distinctly set forth; and that the allegations are too general and not distinctly alleged. The demurrer was sustained, and plaintiff excepted.
R. V. Hardeman & Son and Worrill & Lester, for plaintiff. M. H. Stmdioich and J. Y. Allen, for defendants.